PER CURIAM.
Nora Williams appeals the final order of the Public Employees Relations Commission affirming the summary dismissal of Ms. Williams’ amended charge of an unfair labor practice by the City of Jacksonville. §§ 447.501, 447.503, Fla. Stat. This court has jurisdiction to review the final order. § 447.504, Fla. Stat. Because the appellant has failed to establish any ground under section 120.68(7), Florida Statutes upon which this court might set aside the agency’s final order, the Commission’s final order is AFFIRMED.
VAN NORTWICK, ROBERTS, and CLARK, JJ., concur.